DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Claims 1—20 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Haldenby” et al. [US 10558955 B2] in view of “CHAN” et al. [US 2019/0207759 A1].

REGARDING CLAIM 1. Haldenby disclose,
A security event management system for an electronic connected network, comprising: 
public key infrastructure (PM) subsystem configured to (i) generate a security ID for a connected device accessing the network [see FIG.2, where Haldenby disclose PKI infrastructure (e.g., User’s Private and Public Keys) is disclosed; See also FIGS.3, 5, 6, where PKI infrastructure with public/private and crypto keys, etc.; Generate master crypto key and private crypto key 406, FIG.6]; 
a trigger list in operable communication with the digital ledger [Haldenby disclose “The distributed electronic ledger includes, … an event trigger list” (Abstract); See also Event Trigger List 322, Establish rules engine and event trigger list 402 in FIGS. 3—6]; and 
an event manager (e.g., FIGS.3—6) configured to (i) subscribe to the trigger list by defining at least one reportable event of which the trigger list is to advise the event manager [Haldenby disclose (FIG.4) Detect occurrence of an event 408; Determining triggering event correspond to the Event … 830 (FIG.8)], and (ii) receive a notification from the trigger list upon validation of the at least one reportable event behind the digital ledger [Haldenby disclose (FIG.4) Determine if event in list, Access/Identify rules, Perform Operation 410—416; Identifying a Rule Associated with Corresponding Triggering Event 840 & Executing …and Performing Action … 850 (FIG.8)]. 

Haldenby disclose a digital ledger [Haldenby disclose “electronic ledger” (Abstract); See also “distributed public-private electronic ledgers” in FIGS. 3, 5 and 6]. Haldenby may not expressly disclose; but, CHAN, analogues art, disclose PKI system (ii) provision the certificate for submission as a genesis transaction of a digital ledger [CHAN discloses “genesis block 142A is signed with a signature derived from a key value for signing the key certificate and information pertaining to the key and key source information” (par.0032); see also Cipher and Sign genesis block 306 (FIG.3A)], wherein the genesis transaction precedes all other transactions in the digital ledger [see FIG.1 of CHAN; wherein GENESIS BLOCK 1 142A precedes all transactions in the KEY-BLOCK-CHAIN LEDGER 140], and wherein all the other transactions in the digital ledger may trace to the genesis transaction [see FIGS.2-3B; where CHAN disclose traceable secure key ledger (par.0040—0046)]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Haldenby by incorporating the genesis block transaction of CHAN for the benefit of implementing key management using a traceable key block-chain ledger.

Haldenby in view of CHAN further disclose claim 2 and 3. The system of claim 1, wherein the digital ledger comprises a blockchain network; and wherein the block chain network further comprises a plurality of block chain nodes [Haldenby disclose conventional block-chain structure (FIG.2); See also FIGS.3, 5—7; where block-chain (including hybrid)]. 

Haldenby in view of CHAN further disclose claim 4. The system of claim 3, wherein the plurality of block chain nodes are configured to validate at least one of the certificate, a signature, and a hash for a second transaction submitted to the blockchain network for the at least one reportable event [see FIG.2, where Haldenby disclose PKI infrastructure (e.g., User’s Signatures) is disclosed; See also FIGS.3—6, where PKI infrastructure with owner/user signature, etc.], and wherein the second transaction is (i) different from the genesis transaction, and (ii) configured to reference a transaction ID of the genesis transaction [CHAN discloses “Metadata pertaining to the key transaction, such as references to data, machines, signed kernels, or libraries, is added to the block 142B-E in the key block-chain ledger 140 using secure cryptographic operations to insert and assert information, e.g. to add notes or records to the transaction blocks” (par.0035); see also FIG.2].
The motivation to combine are the same as that of claim 1 above. 

Haldenby in view of CHAN further disclose claims 5—7. The system of claim 1, wherein the event manager is further configured to define the at least one reportable event is defined according to provisioning settings conveyed to the trigger list; wherein the provisioning settings include one or more simple network management protocol triggers [Haldenby disclose (FIG.4) Determine if event in list, Access/Identify rules, Perform Operation 410—416; Identifying a Rule Associated with Corresponding Triggering Event 840 & Executing …and Performing Action … 850 (FIG.8)]; and wherein the event manager is further configured to convey the provisioning settings to the trigger list over a secure channel [see FIG.1 of Haldenby]. 

Haldenby in view of CHAN further disclose claims 8—10. The system of claim 7, wherein the secure channel includes authentication and encryption; wherein the PM subsystem is further configured to verify the authentication using the security ID [Haldenby disclose hash and encrypting; authenticating credential (encryption key: for e.g., master key 301 of FIG.3); Encrypt and hash … 406 (FIG.4)]; and wherein the conveyance of the provisioning settings to the trigger list over the secure channel comprises a reportable provisioning event [see FIG.1 of Haldenby]. 

Haldenby in view of CHAN further disclose claims 11 & 12. The system of claim 10, further comprising an event storage device configured to record the at least one reportable event and the reportable provisioning event [Haldenby disclose (FIG.4) Determine if event in list, Access/Identify rules, Perform Operation 410—416; Identifying a Rule Associated with Corresponding Triggering Event 840 & Executing …and Performing Action … 850 (FIG.8)]; and wherein the event storage device is one of (i) integrated within the event manager, and (ii) remote from the event manager [see Abstract; FIG.1 and also 3, 5—6, etc.]. 

Haldenby in view of CHAN further disclose claims 13—15. The system of claim 2, further comprising a timing device configured to time stamp at least one of a (i) triggering of the at least one event, (ii) provisioning of the at least one event, and (iii) compiling of the at least one event [Haldenby disclose (FIG.4) Detect occurrence of an event 408; Determining triggering event correspond to the Event … 830 (FIG.8)]; wherein the at least one event is a compiled message including a time stamp from the timing device [Haldenby disclose information including timestamp (FIG.7A)], a signature based on a key from the PKI subsystem, and an identity of the connected device [see FIG.2, where Haldenby disclose PKI infrastructure (e.g., User’s Signatures) is disclosed; See also FIGS.3—6, where PKI infrastructure with owner/user signature, etc.]; and wherein the timing device is further configured to synchronize the connected device with the blockchain network [Haldenby disclose information including timestamp (FIG.7A)]. 

Haldenby in view of CHAN further disclose claims 16—18. The system of claim 3, further comprising a blockchain viewer configured to replicate a blockchain of the blockchain network [Haldenby disclose conventional block-chain structure (FIG.2); See also FIGS.3, 5—7; where block-chain (including hybrid)]; further comprising a blockchain explorer configured to (i) parse individual blocks from respective ones of the blockchain nodes, and (ii) produce database entries for the blockchain viewer from the parsed blocks; and further comprising an integrity checking unit configured to verify the replicated blockchain of the blockchain viewer against the blockchain of the blockchain network [Haldenby disclose conventional block-chain structure (FIG.2); See also FIGS.3, 5—7; where block-chain (including hybrid)].

Haldenby in view of CHAN further disclose claims 19 & 20. The system of claim 16, wherein the event manager is further configured to query the blockchain viewer about the at least one reportable event (i) directly, or (ii) indirectly through the trigger list [Haldenby disclose (FIG.4) Determine if event in list, Access/Identify rules, Perform Operation 410—416; Identifying a Rule Associated with Corresponding Triggering Event 840 & Executing …and Performing Action … 850 (FIG.8)]; and wherein the event manager is further configured to subscribe to the trigger list using a smart contract, and wherein the notification of the validated at least one reportable event is received automatically based on the smart contract [Haldenby disclose smart contract implementation].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434